DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al. (US 2020/0187498; filed 12/18/2018).
Osborn disclose antimicrobial nonwoven yarn fibers.
The yarn fiber is made from polyamide (see abstract and claim 1) wherein the polyamide fiber may be modified to further include other polymers such as polyurethane and polyesters (see [0137]) (see instant claim 2). The diameter of the fiber is to be less than 20 microns (see [0011, 0013, 0062]) (see instant claims 1 and 6) and possess a basis weight of 200 gsm or less (see [0010]) (see instant claim 5). The polyamide fiber is made from a reaction between a diamine and a diacid such as adipic acid and pentamethylene diamine, respectively (see [0111]). It is noted that these species fall within the scope of claim 3 wherein adipic acid is a C4-6 aliphatic dicarboxylic acid (see [0121] of Applicant’s published specification) and pentamethylene diamine is an alkylne diamine having 2-16 carbon atoms (see [0121] of Applicant’s published specification). With respect to the claimed properties that the polymer be “hygroscopic” and 
The fiber is disclosed as comprising a metal such as zinc in the form of a zinc salt (see [0010] and claim 1) wherein the zinc salt (ion) (see instant claim 7), such as zinc oxide, is present in an amount of less than 500 ppm (which is an amount greater than or equal to 200 ppm) (see [0010, 0013])  (see instant claims 1 and 8).  Osborn’s fiber is to also include phosphorous in an amount of less than 200 ppm (see [0010, 0013] and claim 1) wherein the phosphorus source is phosphorous acid and benzene phosphonic acid (see [0013]) (see instant claim 15). The ratio of zinc to phosphorous is at least 1.3:1 which lies within the instant claimed range (see [0013] and claim 2) (see instant claim 16). 
Example 33 discloses a polyamide fiber that comprises a mixture of zinc oxide and zinc pyrithione (see instant claim 12) wherein the fiber has a diameter of less than 18 microns (see instant claim 1) and a zinc retention greater than 80% (see [0215]) (see instant claim 17).  
The antimicrobial fibers may be knitted (see [0010]) (see instant claim 20) and formed in to textiles such as athletic wear or other next-to-skin apparel (see [0071]) (see instant claim 18). As “protective clothing” is broad, the Examiner is interpreting athletic wear fall within said category as it provides “protection” from external sources such as sunlight. Regarding instant claim 14, this is an intended use and does not provide any limiting structure. See MPEP 2111.02. Moreover, it is understood that “clothing” such as athletic wear is reusable.
With respect to instant claims 9-11 and 19, these are intended use limitations for the article from which they depend.  MPEP 2111.02(II) states “[I]f the body of a claim fully and  inherent in an old product defined by the remainder of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 2020/0187498; filed 12/18/2018). 
Osborn is relied upon for disclosure described in the rejection of claims 1-12 and 14-20 under 35 U.S.C. 102(a)(1).
Osborn fails to teach the concentration of the one or more metal ions (e.g. zinc oxide) exceeding the concentration of one or more metal compounds (e.g. zinc pyrithione). However, one of ordinary skill in the art would be capable of manipulating the teaching of Osborn so as to 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/713308.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to a nonwoven polyamide structure having antimicrobial properties comprising nonwoven polyamide fibers comprising less than 4000 ppm zinc dispersed within the nonwoven polyamide fibers; and less than 2000 ppm phosphorous, wherein the fibers have an average diameter of less than 25 microns; and wherein the polyamide structure demonstrates a Staphylococcus Aureus reduction of at least 90, as measured by ISO 20743-13.  The scope of the claims in the cited applications are overlapping and the differences are considered to be obvious over each other.  For example, the major difference between the two applications is the reference application is intended to inhibit bacteria whereas the instant application is intended to inhibit viruses. However, because . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611